MEMORANDUM ***
Appellant Gilda Sanchez appeals the district court’s judgment affirming Appellee’s denial of her application for social security disability benefits. Appellant argues that the presiding Administrative Law Judge *604(“ALJ”) made two errors: determining that she was less than fully credible in her description of her symptoms; and discounting the testimony of her two treating physicians whose diagnoses depended in large part upon her self-reporting.
Like the district court, we conclude that the ALJ stated clear and convincing reasons for discrediting Appellant’s testimony. See Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995). We also conclude after a thorough review of the record that the ALJ provided specific and legitimate reasons—supported by substantial evidence— for discounting the testimony of Appellant’s treating physicians. See id. at 831. Accordingly, the appeal is without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.